DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew L. Goska on 10/21/2021.


Please amend claim 7 line 2 to read as “… [[the]] ambient surroundings.”
Please amend claim 10 line 4 to read as “… the patient.”

Allowable Subject Matter
Claim 1, 3-13, 17, 19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
While updating search, the examiner found SCHIRRMACHER (US 2009/0005841).  SCHIRRMACHER teaches a thermal pad (fig.12) for controlling a patient's temperature, the thermal pad comprising: an interior layer (354); an intermediate layer (352) sealed to a perimeter of the interior layer (fig.12), the intermediate layer and interior layer being further secured together at a first set of internal locations (the welded spot to make 308) within the perimeter of the intermediate layer (fig.12); an exterior layer (350) adapted to face away from the patient, the exterior layer sealed to a perimeter of the intermediate layer and secured to the intermediate layer at a second set of internal locations  (fig.12, element C) within the perimeter of the intermediate layer (fig.12), wherein the first set of internal locations includes a first subset of internal locations that are included within the second set of internal locations (the location where the C and the bottom welding aligns) and a second subset of internal locations that are not included within the second set of internal locations (fig.12, the bottom welding that does not align with element C); a first chamber (308) defined between the interior layer and the intermediate layer [0077], the first chamber adapted to circulate a temperature controlled fluid from a first inlet in fluid communication with the first chamber to a first outlet in fluid communication with the However, SCHIRRMACHER fails to teach among all the limitations or render obvious the second chamber in fluid communication with a plurality of first holes defined in the interior layer at a plurality of internal locations included within the second subset or a second gas chamber defined between the interior layer and the first gas chamber; a plurality of holes defined in the interior layer and in fluid communication with the second gas chamber such that air supplied from the second gas chamber that flows through the plurality of holes is able to control a microclimate defined between the thermal pad and the patient. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGIST S DEMIE/Examiner, Art Unit 3794